OPINION ON REHEARING. McCulloch, C. J. It is insisted that the original opinion in this case, in effect, overrules several prim-eases, especially Turner v. Burke, 81 Ark. 357; Craig v. Hedges, 90 Ark. 430, and Burbridge v. Wilson, 99 Ark. 455. Attention is called to the fact that in those cases the defendants held the lands under void tax deeds. That is true, but nothing was said in the opinion to the effect that the deeds did not constitute color of title. The deeds may have been void and yet, with correct descriptions of the property involved and granting clauses, would constitute color of title. In the present case there is an affirmative stipulation that the tax deed under which appellee claims, and under which the taxes were paid, did not constitute color of title. We adhere to our original conclusion, and in holding that the owner of the land will not be barred by laches on account of failure to pay taxes and enhancement in value unless the taxes have been paid by another under color of title. In doing so we do not overrule any prior decisions. Behearing denied.